DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Response to Amendment
Claims 12-17 are canceled. 
Claims 1, 9, 11, 18, and 26 are currently amended. 
Claims 1-11 and 18-26 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 and 18-26 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for dispatching vehicles based on feedback from a user of a[] […] ride service, the method comprising: maintaining a user account associated with a user of a ride service, the user account comprising a first number of points provided to the user; receiving a first ride request from the user, the first ride request comprising a pickup location of the user; selecting a first […] vehicle […] to service the first ride request from a fleet of […] [vehicles]; dispatching the first […] [vehicle] to drive to the pickup location; subsequent to the first […] [vehicle] driving to the pickup location and initiating the ride service, […] enabling the user to select at least a portion of the points in the user account to provide as a reward to the first […] [vehicle]; receiving a reward of a second number of points from the user to the first […] [vehicle]; deducting the second number of points from the first number of points from the first number of points in the user account; correlating the reward with a[] […] driving behavior of the […] [vehicle], wherein the […] [vehicle] exhibited the behavior prior to receiving the reward; identifying the behavior as a[] […] [vehicle] feature preference of the user; receiving a second ride request from the user; dispatching a second […] [vehicle] to service the second ride request […] according to the […] [vehicle] feature preference; and performing, by the second […] [vehicle], the […] driving behavior […] according to the […] [vehicle] feature preference. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “autonomous”, “(AV)”, “providing, to the user, an interface”, “comprising software programmed”, and “based on the software programmed”.  These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional elements of “a global positioning system (GPS) unit,” “GPS data from the GPS unit,” “soft button,” and “scannable” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-6 and 8-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-6 and 8-10 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-6 and 8-10 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 7 and 11 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 7 recites the additional elements of “in a user interface”. Claim 11 recites the additional elements of “software” and “so that the second AV is programmed”. However, for the same reasons set forth with respect to claim 1, claims 7 and 11 do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 18 recites, in part, the limitations of […] for dispatching […] [vehicles] based on rider feedback comprising: […] maintain, in a user account of a user of a ride service, a number of points provided to the user; correlate a reward of a portion of points from the user account given by the user to a first […] [vehicle] with a[] […] driving behavior of the first […] [vehicle], wherein the […] [vehicle] exhibited the behavior prior to receiving the reward; and identify the behavior as a[] […] [vehicle] feature preference of the user; […] receive a first ride request to provide a ride to the user, the first ride request comprising a pickup location; receive the reward of the portion of points in the user account selected by the user to provide to a[] […] [vehicle] as a reward to the […] [vehicle]; and receive a second ride request to provide a second ride to the user; and […] select, from a fleet of […] [vehicles], a first […] [vehicle] to service the first ride request; instruct the first […] [vehicle] to drive to the pickup location and pick up the user, […] receives the reward subsequent to the […] [vehicle] picking up the user; and instruct a second […] [vehicle] to service the second ride request […] according to the […] [vehicle] feature preference, wherein the second […] [vehicle] performs the […] driving behavior […] according to the […] [vehicle] feature preference. These limitations, individually and in combination, describe or set forth the abstract idea in claim 18. For the same reasons explained above with respect to claim 1, claim 18 also recites an abstract idea in Step 2A Prong 1. Claim 18 recites the additional elements of “A system […] comprising: a user data manager to […] a user interface (UI) server to […] a vehicle manager to”, “autonomous vehicles (AV)”, “AV”, “autonomous”, “comprising software programmed”, and “based on the software programmed”. However, for the same reasons explained above with respect to claim 1, claim 18 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 19-23 and 25 also recite limitations that are similar to the abstract ideas identified with respect to claim 18 (i.e., certain methods of organizing human activities and/or mental processes). Claims 19-23 and 25 do not recite any additional elements other than those recited in claim 18. Therefore, for the same reasons set forth with respect to claim 18, claims 19-23 and 25 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 24 and 26 also recite limitations that are similar to the abstract ideas identified with respect to claim 18 (i.e., certain methods of organizing human activities and/or mental processes). Claim 24 recites the additional elements of “in a user interface”. Claim 26 recites the additional elements of “software” and “so that the second AV is programmed”. However, for the same reasons set forth with respect to claim 18, claims 7 and 11 do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.

Prior Art
The Examiner notes that after an exhaustive search, the claims currently overcome prior art. The closest prior art found to date are the following:
Minster et al. (US 2017/0267256 A1) discloses a system and method for autonomous vehicle driving behavior modification based on passenger driving behavior preferences. Minster et al. also discloses the concept of aggregating vehicle behavior feedback, and modifying the driving behavior of all autonomous vehicles in a fleet (see at least ¶¶ 14, 18, 23-34, 41, and 51). However, Minster et al. does not explicitly use points as feedback as required by the claims.  
Zhu et al. (US 2020/0216094 A1) discloses the concept of modifying an autonomous vehicle based on a driving style preference of a passenger. Zhu et al. also disclose the concept of receiving feedback from passengers relating to the vehicle’s driving style during operation, and the passenger feedback is used to train a machine learning model to create a personal driving style decision-making model for the passenger that controls operation of the autonomous vehicle. However, Zhu et al. does not explicitly use the points as claimed to identify the behavior as an AV feature preference of the user. 
Engle et al. (US 2020/0056901 A1) discloses the concept of selecting a route based on a preference of a passenger and aggregate ride quality feedback from passengers of autonomous vehicles in a fleet at locations along the potential routes to a destination. 
Rao (US Patent No. 10,962,372 B1) disclose the concept of selecting an autonomous vehicle based on rider preferences. 
Lance Eliot, “Why You’ll Be Thankful And Leave A Tip After Riding In a Self-Driving Car”, retrieved from https://www.forbes.com/sites/lanceeliot/2019/11/28/why-youll-be-thankful-and-leave-a-tip-after-riding-in-a-self-driving-car/?sh=1a94878c4b57 published on November 28, 2019, discloses the concept of providing a tip to a self-driving car. However, the tips provided to the self-driving car are not used to identify a preference of a user as claimed. 
Basir (US 2015/0081404 A1) discloses the concept of rewarding a driver based on their driving behavior. Basir also discloses the rewards being associated with a specific vehicle (see ¶ 7), alerting when a vehicle is in need of maintenance (see ¶ 14), a plurality of profiles associated with vehicles stored in a server (¶ 15), and displaying coins that have been awarded to the driver (see Figure 3 and ¶ 59). However, Basir fails to explicitly disclose providing at least a portion of the points in the user account as a reward to the autonomous vehicle as claimed. 
Colijn et al. (US 2016/0370194 A1) discloses the concept of determining pickup and destination locations for autonomous vehicles. 
Watanabe et al. (US Patent No. 11,210,689 B2) discloses the concept of granting  reward to a user when an alternative autonomous vehicle is not available. 
Germann et al. (US 2014/0032297 A1) discloses the concept of generating, collecting, and redeeming reward points for local transportation services such as taxi transportation. 
Peng et al. (US 2011/0307188 A1) discloses the concept of analyzing a driver’s driving behavior, calculating driving scores, and identifying and displaying one or more areas of improvement (e.g., braking or cornering). 
Chandar et al., “The Drivers of Social Preferences: Evidence from a nationwide tipping field experiment”, retrieved from https://www.nber.org/system/files/working_papers/w26380/w26380.pdf, published on October 2019, discloses the concept of riders providing tips based on driver behavior. However, the tips provided are not used to identify the behavior as an AV feature of the user as claimed. 

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument: “As discussed in the interview, the amended claims are not directed to an abstract idea. […] At least these limitations are not directed to a mental process or method of organizing human activity, but instead are directed to improvements in autonomous driving.” 

	In response, the Examiner respectfully disagrees. As explained above, the limitations that exclude the additional elements are limitations that can be practically performed in the human mind, and are certain methods of organizing human activity. The additional elements are used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. Therefore, the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681